Citation Nr: 9915932	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel





INTRODUCTION

The veteran had active military service from November 8, 1988 
to March 31, 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) St. Petersburg 
Regional Office (RO) November 1994 rating decision which 
granted service connection for COPD and a left calcaneal 
spur, and assigned them noncompensable disability 
evaluations, effective April 1, 1994.

In July 1995 the RO denied entitlement to service connection 
for chronic esophagus infections.  

In February 1996 the RO granted an increased (compensable) 
evaluation of 10 percent for COPD effective April 1, 1994.  
On a claim for an original or increased rating, the veteran 
is generally presumed to be seeking the maximum benefit 
allowed by law; thus, it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of increased evaluations for COPD and a left 
calcaneal spur, and service connection for chronic esophagus 
infections were before the Board in April 1997.  At that 
time, the Board remanded the issue of an increased evaluation 
for COPD for further development of the evidence; increased 
the evaluation for the veteran's left calcaneal spur from 0 
to 10 percent; and denied service connection for chronic 
esophagus infections.  As such, the issue on appeal is as 
stated on the title page of this decision.




Subsequent to the issuance of the last supplemental statement 
of the case, a private medical record and copies of some of 
the veteran's National Guard medical records were associated 
with the claims folder.  The RO did not issue a supplemental 
statement of the case; however, as these records either do 
not pertain to COPD, or provide information which is 
essentially duplicative of material already of record, they 
need not be referred to the RO for inclusion in another 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37, 20.1304 (1998).


FINDINGS OF FACT

1.  COPD was productive of no more than a mild impairment 
from April 1, 1994 to November 12, 1997.

2.  It has not been shown that the veteran had a forced 
expiratory volume-1 (FEV-1) of 56- to 70-percent predicted, 
or; FEV-1/forced vital capacity (FVC) of 56 to 70 percent, 
or; diffusion capacity of carbon monoxide short breath (DLCO 
SB) 56- to 65-percent predicted, from October 7, 1996, to 
November 12, 1997.

3.  The evidence shows that COPD is currently productive of a 
moderate impairment.

4.  The most recent VA examination report does not show that 
the veteran has an FEV- 1 of 40 to 55 percent predicted, or; 
FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

5.  COPD has not been productive of an exceptional or unusual 
disability picture due to frequent periods of hospitalization 
or marked interference with employment such as to render 
impractical the application of regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for COPD from April 1, 1994 to November 12, 1997 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.97, Diagnostic 
Code 6603 (effective prior to October 7, 1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 6604; 61 Fed. Reg. 46720-46731 
(September 5, 1996) (effective October 7, 1996).

2.  The criteria for a 30 percent evaluation for COPD have 
been met from November 13, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6603 (effective prior to October 7, 1996); 
38 C.F.R. § 4.97, Diagnostic Code 6604; 61 Fed. Reg. 46720-
46731 (September 5, 1996) (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.

When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
provision that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
Thus, the propriety of each rating during the time period 
from April 1, 1994 through the present is now before the 
Board.  Moreover, while the RO has not yet rated the claim in 
light of Fenderson, the veteran was aware of what evidence 
was required for a higher rating, and he is not been 
prejudiced by the Board's current action.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

COPD has been rated under 38 C.F.R. § 4.97, Diagnostic Code 
6603, of the VA Schedule for Rating Disabilities, under the 
criteria effective prior to October 7, 1996.  Under this code 
provision, a 10 percent evaluation was assigned for mild 
pulmonary emphysema with evidence of ventilatory impairment 
on pulmonary function tests and/or definite dyspnea on 
prolonged exertion.  

A 30 percent evaluation was assigned for moderate pulmonary 
emphysema with moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on level 
surface; pulmonary function tests consistent with findings of 
moderate emphysema.  A 60 percent evaluation was assigned for 
severe pulmonary emphysema with exertional dyspnea sufficient 
to prevent climbing one flight of steps or walking one block 
without stopping, or ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment 
of health.  A 100 percent rating was warranted where the 
disorder was pronounced; intractable and totally 
incapacitating; with dyspnea at rest, or marked dyspnea and 
cyanosis on mild exertion; severity of emphysema confirmed by 
chest X-rays and pulmonary function tests. 38 C.F.R. § 4.97, 
Diagnostic Code 6603, effective prior to October 6, 1997.

Effective October 7, 1996, COPD may be rated under Diagnostic 
Code 6604 as follows: a 10 percent evaluation may be assigned 
for COPD with FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.  A 30 percent evaluation may be assigned for COPD 
with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  
A 60 percent evaluation may be assigned for FEV- 1 of 40 to 
55 percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

A 100 percent evaluation may be assigned for a FEV-1 less 
than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; required outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6604, effective October 7, 1996.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the Board will evaluate COPD under both the 
old and new rating criteria to determine which version is 
more favorable to the veteran.

Factual Background

A May 1994 National Guard medical examination report shows 
that clinical evaluation of the lungs and chest revealed 
normal findings.  On an accompanying Report of Medical 
History, the veteran indicated that he did not know whether 
he had had asthma, but that he had not had any shortness of 
breath, pain or pressure in his chest or chronic cough.

A May 1994 VA medical examination report shows the veteran 
reported that he had a morning cough which was productive of 
mucous and a "popping" sensation in his chest.  Examination 
of his respiratory system revealed that his chest was normal 
in appearance and clear to percussion.  On auscultation, 
there were scattered wheezes and rhonchi throughout both of 
his lung fields.  A diagnosis of COPD was rendered.

VA outpatient treatment records, dated from May 1994 to March 
1997, show that, in June 1994, an examination of the 
veteran's chest revealed that his respiration was symmetrical 
and that his lungs were clear to percussion and auscultation.  
Later that month, pulmonary function studies showed that he 
had an FEV-1 value of 71.5 percent.  

In October 1994, an examination of his respiratory system 
revealed that he had a cough.  At that time, he indicated 
that the he had had an increased shortness of breath over the 
previous few years.  Records, dated from February to April 
1996, show that he was seen with complaints of a cough.  
Examination his lungs revealed wheezing out of his right 
lung.  The pertinent diagnoses included asthma and sinus 
congestion.  

In May 1996, an examination of his chest did not reveal any 
rales or wheezing.  A March 1997 record shows that he was 
seen with complaints of chest congestion.  Examination of his 
chest revealed wheezing and rhonchi, but no rales.  A 
diagnosis of bronchitis was rendered.  The veteran was also 
advised to stop smoking.

A March 1995 National Guard medical examination report 
discloses that clinical evaluation of the lungs and chest 
revealed normal findings.  On the accompanying Report of 
Medical History, the veteran indicated that he did not know 
whether he had had asthma or shortness of breath, but that he 
had not had any pain or pressure in his chest or chronic 
cough.

At his December 1995 hearing, the veteran testified that his 
COPD was recurring and made it difficult to run.  He reported 
that it had not caused any problems with his daily activities 
or employment, but that it had caused some congestion and 
coughing.  He indicated that, while he was unsure whether the 
severity of his COPD had increased since his separation from 
active service, it had not decreased.  He reported that he 
had been prescribed an inhaler, but that he avoided using it.  
He indicated that he was not receiving any medical treatment 
for his COPD, and that VA had last treated it about six to 
eight months earlier.

A VA hospital report, dated in June 1996, shows only that the 
veteran was diagnosed as having a history of COPD.

A November 13, 1997 VA medical examination report shows that 
the veteran reported he had a cough and breathing 
difficulties.  He also reported that he used an inhaler.  
Examination of his lungs revealed definite decreased 
expiratory breath sounds on the left, posterior lung field.  
Coarse rhonchi and wheezing in the left lung were also noted.  
Pulmonary function testing disclosed an FEV-1 value of 93 
percent predicted; and an FEV-1/FVC ratio of 91 percent 
predicated.  An X-ray examination of his chest revealed 
moderate, diffuse pulmonary emphysema in both lungs.  The 
examiner indicated that the veteran had COPD of moderate 
severity.  

The examiner further indicated that, as COPD caused shortness 
of breath and dyspnea with exertion, it affected physical 
functioning and work load, particularly with any kind of 
heavy manual labor.  It was noted that the veteran was 
employed as a dairy manager.

Analysis

The veteran's claim for an increased evaluation for COPD is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) as it is 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his COPD (within the competence of a lay party to 
report) is sufficient to well ground his claim.

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

On the basis of the foregoing evidence, the Board is of the 
opinion that an initial evaluation in excess of 10 percent is 
not warranted for COPD for the period from April 1, 1994 to 
November 12, 1997 under the old schedular criteria of 
Diagnostic Code 6603.  Under that code provision, a 30 
percent evaluation required the showing of moderate pulmonary 
emphysema with moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on level 
surface; or pulmonary function tests consistent with findings 
of moderate emphysema.

This is not demonstrated by the evidence dated from April 1, 
1994 to November 12, 1997.  Specifically, the National Guard 
examination reports show that evaluations of the veteran's 
lungs and chest revealed normal findings.  

In addition, while the May 1994 VA examination report shows 
that he had some scattered wheezing and rhonchi in his lung 
fields on auscultation, it also shows that his chest was 
normal in appearance and on percussion.  Moreover, the VA 
outpatient treatment records show he reported that he was 
diagnosed as having asthma and bronchitis.  However, they 
also show that there were examinations of his lungs and chest 
which revealed normal findings.  Likewise, although the 
veteran testified that COPD was recurrent and made it 
difficult to run, he also testified that he avoided using his 
inhaler, and that he had not sought VA medical treatment for 
it during the six to eight months prior to the hearing.

Thus, in reviewing the evidence of record, the Board finds 
that the veteran's testimony is credible, and that the 
evidence shows that the symptomatology associated with COPD 
from April 1, 1994 to November 12, 1997 is appropriately 
characterized as mild in nature.  As such, an initial 
evaluation in excess of 10 percent is not warranted during 
this period under the old criteria of Diagnostic Code 6603.

As for the revised criteria of Diagnostic Code 6604, an 
evaluation in excess of 10 percent is also unwarranted for 
COPD from the effective date of their implementation, October 
7, 1996, to November 12, 1997.  Specifically, it has not been 
shown that he had an FEV-1 of 56- to 70-percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-
percent predicted during this period.  Rather, the only 
pulmonary function testing during this period showed an FEV-1 
value of 71.5.  As such, an evaluation in excess of 10 
percent is unwarranted under the revised criteria from 
October 7, 1996, to November 12, 1997.

The Board finds that the veteran's chronic obstructive 
pulmonary disease currently warrants a 30 disability 
evaluation under the old criteria of Diagnostic Code 6603.  
In particular, the most recent VA examination report, dated 
on November 13, 1997, reflects that the examiner classified 
the severity of COPD as moderate.  As such, the Board finds 
that the symptomatology associated with COPD is appropriately 
classified as moderate in nature.  Thus, the criteria for a 
30 percent schedular evaluation under the old criteria of 
Diagnostic Code 6003 have been met.

The Board further concludes that COPD does not currently 
warrant an evaluation in excess of 30 percent under either 
the old or revised schedular criteria.

An evaluation in excess of 30 percent under the old schedular 
criteria would require the evidence to show that COPD is 
productive of severe pulmonary emphysema with exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping, or ventilatory impairment 
of severe degree confirmed by pulmonary function tests with 
marked impairment of health.

This is not demonstrated by the most recent evidence.  
Rather, as reported earlier, the most recent VA examination 
report shows that COPD is appropriately classified as 
moderate in nature.  Thus, an evaluation in excess of 30 
percent is currently unwarranted under the old criteria of 
Diagnostic Code 6003.

The Board also finds that an evaluation in excess of 30 
percent is currently unwarranted for COPD under the revised 
criteria of Diagnostic Code 6604.  The most recent VA 
examination report does not show that the veteran has an FEV- 
1 of 40 to 55 percent predicted, or; FEV- 1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), which are the requirements of a 60 
percent rating.  Rather, it shows that pulmonary testing 
revealed an FEV-value of 93 percent predicted; and an FEV-
1/FVC ratio of 91 percent.  Therefore, an evaluation in 
excess of 30 percent is currently unwarranted under the 
revised criteria of Diagnostic Code 6604.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign higher disability evaluations than those set forth 
above.

In addition, consideration has been given to rating COPD on 
an extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation permits adjusting a 
rating in an exceptional case where application of the 
schedular criteria are impractical.  In the case at hand, the 
evidence does not show the veteran has been hospitalized for 
COPD since his separation from active service.

Moreover, marked interference with his employment has not 
been demonstrated.  Specifically, he testified that COPD had 
not caused any problems with his daily activities or 
employment.  In addition, while the most recent VA 
examination report shows that COPD affects his physical 
functioning, especially with manual labor, it also shows that 
he is employed as a dairy manager.  As such, marked 
interference with his employment has not been demonstrated.  
Thus, there is nothing in the disability picture which 
indicates that the regular rating criteria are insufficient.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
COPD from April 1, 1994 to November 12, 1997, is denied.

Entitlement to an increased rating of 30 percent for COPD 
from November 13, 1997, is granted, subject to the law and 
regulations governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

